UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
RONNIE GUARNIERI,
                                                             3:19-cv-318
                          Plaintiff,                         (GLS/ML)

                   v.

ERIC KELLEY et al.,

                   Defendants.
________________________________

                                       ORDER

      On April 4, 2019, Magistrate Judge David E. Peebles issued an

Order, Report, and Recommendation (R&R), which recommends that

plaintiff pro se Ronnie Guarnieri’s complaint, (Compl., Dkt. No. 1), be

dismissed, with leave to replead. (Dkt. No. 10.) Pending before the court

are Guarnieri’s objections1 to the R&R. (Dkt. No. 15.) For the reasons that

follow, the R&R is adopted in its entirety.

      When a report and recommendation is filed, the parties have

fourteen (14) days from receipt of the report to file specific, written

objections to proposed findings and recommendations. See 28 U.S.C.


       1
        Guarnieri has submitted a document labeled “Answer to Court
Recommendation.” (Dkt. No. 15.) In an abundance of caution and due to the liberality
with which pro se actions are to be treated, the court construes Guarnieri’s subm ission
as objections to the R&R.
§ 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2); N.D.N.Y. L.R. 72.1(c). Guarnieri’s

objections were due on or before April 22, 2019, however, he did not object

until May 7, 2019, (Dkt. No. 15), making his objections untimely.

Nevertheless, in light of Guarnieri’s pro se status, the court has considered

his untimely objections for clear error. See Almonte v. N.Y. State Div. of

Parole, No. Civ. 904CV484, 2006 WL 149049, at *5 (N.D.N.Y. Jan. 18,

2006). The court, having carefully reviewed the record, finds no clear error

in the R&R and adopts it in its entirety.

      Accordingly, it is hereby

      ORDERED that the Order, Report, and Recommendation (Dkt. No.

10) is ADOPTED in its entirety; and it is further

      ORDERED that Guarnieri’s complaint (Compl.) is DISMISSED, with

leave to replead within thirty days of the date of this Order; and it is further

      ORDERED that, if Guarnieri files a timely amended complaint, the

Clerk shall forward it to the Magistrate Judge for review; and it is further

      ORDERED that, if Guarnieri fails to file an amended complaint within

the time allotted, the Clerk shall enter judgment dismissing this action

without further order of the court; and it is further

      ORDERED that the Clerk provide a copy of this Order to Guarnieri.

                                        2
IT IS SO ORDERED.

October 30, 2019
Albany, New York




                    3
